Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is November 19, 2019. This Office Action is in response to the application filed November 19, 2019. This action is a NON-FINAL REJECTION.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Disclosed Invention
As best understood by Examiner, Applicant’s disclosed invention(s) is/are drawn a novel Photo-Luminescent Liquid Crystal Display (LCD) panels comprising a nano particle layer disposed between a base substrate and a light control layer, configured to absorb light corresponding to a wavelength band of two overlapping colors among a plurality of colors. As a result, the display panel advantageously has increased light 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 and Claims 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 and line 17 recite “the first color”, respectively, which lacks antecedent basis. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 1 based on Examiner’s above-suggested amendment.
Claim 1, line 17 and line 19 recite “the third color”, respectively, which lacks antecedent basis. Examiner presents the following amendment for consideration, for each occurrence (See MPEP § 2173.05(e) Section I.):  
“the third color light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 1 based on Examiner’s above-suggested amendment.
Claim 1, line 18 recites “the second color”, which lacks antecedent basis. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the second color light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 1 based on Examiner’s above-suggested amendment.
Claim 2, line 4 – 5 recites “the first nanoparticle absorbs the first light and the second nanoparticle absorbs the second light.” There is a lack of antecedent basis for “the first nanoparticle” and “the second nanoparticle”. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the at least one first nanoparticle absorbs the first light and the at least one second nanoparticle absorbs the second light.” 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 2 based on Examiner’s above-suggested amendment.
Claim 3, line 3 recites “the first color”, which lacks antecedent basis. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the first color light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 3 based on Examiner’s above-suggested amendment.
Claim 4, line 2 – 5 recites “the first nanoparticles and the second nanoparticles; and each of the first nanoparticle and the second nanoparticle overlaps the first to third pixel areas.” There is a lack of antecedent basis for “the first nanoparticles”, “the second nanoparticles”, “the first nanoparticle” and “the second nanoparticle”. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the at least one first nanoparticle and the at least one second nanoparticle; and each of the at least one first nanoparticle and the at least one second nanoparticle overlaps the first to third pixel areas.” 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 4 based on Examiner’s above-suggested amendment.
Claim 5 recites “wherein a size of the first nanoparticle is larger than a size of the second nanoparticle”. There is a lack of antecedent basis for “the first nanoparticle” and “the second nanoparticle”. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
at least one first nanoparticle is larger than a size of the at least one second nanoparticle”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 5 based on Examiner’s above-suggested amendment.
Claim 11, line 2 recites “the second color”. There is a lack of antecedent basis for this recitation. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the second color light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 11 based on Examiner’s above-suggested amendment.
Claim 11, line 3 recites “the third color”. There is a lack of antecedent basis for this recitation. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the third color light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 11 based on Examiner’s above-suggested amendment.
Claim 11, line 4 recites “the first color”. There is a lack of antecedent basis for this recitation. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the first color light”. 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 11 based on Examiner’s above-suggested amendment.

Claim 13 recites “wherein the first color is blue, the second color is red, and the third color is green.” There is a lack of antecedent basis for “the first color”, “the second color”, and “the third color”. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“wherein the first color light is blue, the second color light is red, and the third color light is green.”
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 13 based on Examiner’s above-suggested amendment.
Claim 16, line 4 – 5 recites “the light emitting elements”, which lacks antecedent basis. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the first to third light emitting elements”
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 16 based on Examiner’s above-suggested amendment.
Claim 17, line 4 – 5 recites “the light emitting elements”, which lacks antecedent basis. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the plurality of light emitting elements” 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 17 based on Examiner’s above-suggested amendment.
Claim 17, line 9 – 10 recites “the first color, configured to convert”, which is indefinite because “the first color” lacks antecedent basis, in addition to the fact that it is ambiguous as to which subject the phrase “configured to convert” is intended to modify. 
“the first color light, and configured to convert” 

For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 17 based on Examiner’s above-suggested amendment.
Claim 17, line 14 – 16 recites “wavelength range of the first color and a wavelength range of the third color and a second light having an overlapping wavelength range or a wavelength range of the second color and a wavelength range of the third color.” There is a lack of antecedent basis for “the first color”, “the second color”, and “the third color”. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“wavelength range of the first color light and a wavelength range of the third color light and a second light having an overlapping wavelength range or a wavelength range of the second color light and a wavelength range of the third color light.” 
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 17 based on Examiner’s above-suggested amendment.
Claim 18, line 3 recites “the first color”. There is a lack of antecedent basis for this recitation. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.):  
“the first color light”. 

Claim 19, line 1 – 3 recites “wherein a diameter of the first nanoparticles is larger than a diameter of the second nanoparticles and the diameter of the second nanoparticles is larger than a diameter of the third nanoparticles.” This recitation is indefinite because there is no prior reference to a plural form “nanoparticles” but only to a singular form “nanoparticle” in claim 18. Examiner presents the following amendment for consideration (See MPEP § 2173.05(e) Section I.): 
“wherein a diameter of the first nanoparticle is larger than a diameter of the second nanoparticle and the diameter of the second nanoparticle is larger than a diameter of the third nanoparticle.”
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 19 based on Examiner’s above-suggested amendment.
Claims 6, 7, 8, 9, 10, 12, 14, 15 are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they are dependent on claim 1, which is indefinite for the reasons noted above.
Allowable Subject Matter
Claims 1, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 4, 5, 11, 13, 16, 18, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
Claims 6, 7, 8, 9, 10, 12, 14, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JANG et al. (US 2016/0070136 A1) teaches a display panel (“PHOTOLUMINESCENT LIQUID CRYTAL DISPLAY”; See ABSTRACT; See FIG. 5 and [0086]):

    PNG
    media_image1.png
    506
    513
    media_image1.png
    Greyscale


JANG et al. teaches a layer BF disposed directly between a base substrate 240 ([0044], “upper substrate 240”) and a light control layer 230 ([0052], “photoluminescent color filter layer 230). JANG et al. does not disclose nor render obvious, either alone or in JANG et al.’s BF layer is instead a blue light blocking layer or a blue filter – rather than a nanoparticle layer. 
CHO et al. (US 2010/0079704 A1) teaches a display panel (“LIQUID CRYSTAL DISPLAY”; See ABSTRACT; See FIG. 3):

    PNG
    media_image2.png
    555
    531
    media_image2.png
    Greyscale


CHO et al. teaches nanoparticles ([0103], “quantum dots”; See also [0104]) may be included in a layer 230 ([0110], “a color conversion media layer 230”) functioning as a color filter layer of the display panel and located to be in direct contact with a base substrate 210 ([0083], “an upper substrate 210 made of an insulating material”). CHO et al. does not disclose, teach, nor suggest, either alone or in combination with the prior art CHO et al. instead teaches use of nanoparticles in a color conversion layer – not a nanoparticle layer located between a base substrate and a light control layer and configured as required by instant Claims 1, 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813